DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July, 2020 has been entered.

Response to Amendment
This Notice of Allowance is in response to Applicant’s submission filed on 27 July, 2020 and Applicant’s Request for Continued Examination filed on 9 October, 2020. The amendments have been entered, and accordingly, claims 1-20 are allowed (see Examiner’s Reasons for Allowance).

Election/Restrictions
Claims 1-20 are allowable. The restriction requirement between Group I (Invention I – claims 1-10) and Group II (Invention II – claims 11-20) , as set forth in the Office action mailed on 22 August, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 22 August, 2019 is withdrawn.  Claims 11-20, directed to a refrigerator appliance of Group II (Invention II – claims 11-20) no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 and claim 11 recite, respectively, the following:
“A heat pump system, comprising a hot side heat exchanger; a cold side heat exchanger; a pump operable to flow a working fluid between the hot and cold side heat exchangers; a caloric heat pump comprising a regenerator housing defining a circumferential direction and rotatable about an axial direction, the regenerator housing extending along the axial direction between a first end portion of the regenerator housing and a second end portion of the regenerator housing, the regenerator housing defining a chamber that extends longitudinally along the axial direction between the first and second end portions of the regenerator housing, the regenerator housing having an outer surface and an inner surface, the outer surface spaced from the inner surface along a radial direction; a magneto-caloric material disposed within the chamber of the regenerator housing; an outer magnet positioned at the outer surface of the regenerator housing; an inner magnet positioned at the inner surface of the regenerator housing; and a back iron coupling the outer and inner magnets to provide a flux path between the outer and inner magnets, wherein a portion of the back iron connects the outer and inner magnets along the radial direction by extending between the outer and inner magnets along the radial direction, and the portion of the back iron is not positioned coplanar with the inner and outer magnets in a plane that is perpendicular to the axial direction.” (claim 1), and
“A refrigerator appliance, comprising: a cabinet defining a chilled chamber; and a heat pump system operable to cool the chilled chamber, the heat pump system comprising a cold side heat exchanger positioned at the chilled chamber; a hot side heat exchanger positioned outside the chilled chamber; a pump operable to flow a working fluid between the hot and cold side heat exchangers; a caloric heat pump comprising a regenerator housing defining a circumferential direction and rotatable about an axial direction, the regenerator housing extending along the axial direction between a first end portion of the regenerator housing and a second end portion of the regenerator housing, the regenerator housing defining a chamber that extends longitudinally along the axial direction between the first and second end portions of the regenerator housing, the regenerator housing having an outer surface and an inner surface, the outer surface spaced from the inner surface along a radial direction; a magneto-caloric material disposed within the chamber of the regenerator housing; an outer magnet positioned at the outer surface of the regenerator housing; an inner magnet positioned at the inner surface of the regenerator housing; and a back iron extending between the outer and inner magnets in order to provide a flux path between the outer and inner magnets, a portion of the back iron connects the outer and inner magnets along the radial direction by extending between the outer and inner magnets along the radial direction, and the portion of the back iron is positioned in a plane that is perpendicular to the axial direction, the inner and outer magnets not positioned within the plane that is perpendicular to the axial direction” (claim 11).

After review of the prior art, it is known that magnetic conductors are positioned along desired pathways between magnets (US 7,365,623; US 2005/0046533 A1). However, it has not been found within the prior art, that the positioning of the back iron to connect inner magnets ,positioned at the interior surface of a regenerator, and outer magnets, positioned at the exterior surface of the regenerator, by extending between the inner and outer magnets along a radial direction therebetween, such that a portion of the back iron is not coplanar with the inner or outer magnets, which are positioned along the axial direction of the system due to the back iron being perpendicular to the axial direction of the system.  Due to this, the prior art does not disclose, teach, and/or suggest the claimed invention in such a way that one having ordinary skill within the art would have found the present invention to be either anticipated or rendered obvious, absent impermissible hindsight reasoning. For these reasons, the present invention is considered to be patentable over the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        1/14/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763